                  Case 20-10343-LSS         Doc 2029-2      Filed 02/03/21      Page 1 of 18




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                      Chapter 11
                                                Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND                   Jointly Administered
    DELAWARE BSA, LLC, 1
                                                Hearing Date: Feb. 17, 2021 at 10:00 a.m. (ET)
                                                Objection Deadline: Feb. 10, 2021 at 4:00 p.m. (ET)
                                 Debtors.


                  DECLARATION OF ANDREW KIRSCHENBAUM IN SUPPORT OF
                  CENTURY’S MOTION TO COMPEL ICHOR CONSULTING, LLC
                        TO SUBMIT THE DISCLOSURES REQUIRED BY
                      FEDERAL RULE OF BANKRUPTCY PROCEDURE 2019

             I, Andrew Kirschenbaum, pursuant to 28 U.S.C. § 1746(2), under penalty of perjury,

hereby declare as follows:

             1.     I am an associate at the firm O’Melveny & Myers LLP, Counsel for Century

Indemnity Company, as successor to CCI Insurance Company, as successor to Insurance

Company of North America and Indemnity Insurance Company of North America, Westchester

Fire Insurance Company, and Westchester Surplus Lines Insurance Company. I submit this

declaration based on my personal knowledge of the proceedings in In re Boy Scouts of America

and Delaware BSA, LCC, and review of the documents and media described below.

             2.     Attached as Exhibit 1 is a true and correct copy of the State Bar of Texas Page

for John Chad Edwards, available at https://www.texasbar.com/AM/Template.cfm?




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (“BSA”) (6300) and Delaware Boy
      Scouts, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Lane, Irving, Texas 75038.


                                                      1
            Case 20-10343-LSS        Doc 2029-2          Filed 02/03/21    Page 2 of 18




Section=Find_A_Lawyer&template=/Customsource/MemberDirectory/MemberDirectoryDetail.

cfm&ContactID=351556 (last accessed February 2, 2021).

       3.      Attached as Exhibit 2 is a true and correct copy of a page from the OpusVO

Website advertising a virtual office location at 3626 North Hall Street (Two Oak Lawn), Ste 610

Dallas, TX 75219, available at https://www.opusvirtualoffices.com/virtual-office/texas/dallas/

location-1255/ (last accessed February 2, 2021).

       4.      Attached as Exhibit 3 is a page from the SEC.gov website reflecting a search of

the Electronic Data Gathering, Analysis, and Retrieval (EDGAR) system for “Ichor Consulting.”

       5.      Attached as Exhibit 4 is a true and correct copy of an email sent by Tancred

Schiavoni to Jessica Boelter on January 6, 2021.

       6.      Attached as Exhibit 5 is a true and correct copy of an Order entered on February

27, 2017 by the Honorable Robert J. Kressel in In re Archdiocese of Saint Paul and Minneapolis,

No. 15-30125 at Docket No. 984, granting debtor’s motion for an order requiring compliance with

Rule 2019 of the Federal Rules of Bankruptcy Procedure.

       7.      Attached as Exhibit 6 is a true and correct copy of a letter sent by Gary Svirsky to

J. Chad Edwards on January 26, 2021.

       I declare under pain and penalty of perjury of the laws of the United States that the

foregoing is true and correct.

Dated: February 3, 2021                                Respectfully Submitted,



                                                       By: /s/ Andrew Kirschenbaum

                                                           ANDREW KIRSCHENBAUM




                                                   2
Case 20-10343-LSS   Doc 2029-2   Filed 02/03/21   Page 3 of 18




         EXHIBIT 1
012312420               Case 20-10343-LSS5676
                                            8ÿ7ÿ2029-2
                                            Doc  ÿ87ÿÿÿFiled
                                                               ÿ7802/03/21
                                                                       ÿÿÿÿ7ÿPage
                                                                                       7 4 of 18

  ÿ




    .9ÿ-56ÿ:65062
        ÿ:ÿÿÿÿ1
    ?>ÿ]?>=ÿ_<>Aÿ ÿ                                                       -.915-1ÿ894.07518.9
    ¡¢ÿefg<h`<ÿ£?Z<Aÿ¤¤¥                                                      1×ÿØØÙ
    k>f?>¦ÿk>?gZfg<ÿe^g?Zf^hA
    §¨©ªÿ¬­®®¯°±¯ÿ²³ÿ
    ´µ¶¶µ·ÿ̧¹ºÿ»¼§§½
    k>?gZfg<ÿ¾><?`AÿaEMKÿbKPEFQKHÿLSÿcQQEFMKS

    dZ?Z_Z^>¦ÿk>^¿@<ÿe?`Zÿ]<>Zf¿<=ÿYhAÿ¥¤À¤
    05-18-:ÿ894.07518.9
    ;f>AÿaEMKÿbKPEFQKHÿLSÿcQQEFMKS                                             -./012ÿ.4ÿ56781159-:
    ;f>ÿdfÁ<AÿWEDE                                                             ;<=<>?@Aÿ
    Ygg_Â?Zf^hAÿaEMÃjIÄÃbKDIQKHÿÅÆPDESÆKMQ                                      CDEFGHIÿJGHHDKÿLIMNFOPQRSÿTEOFQÿÿ
    k>?gZfg<ÿ¾><?`Aÿ^h<ÿÇ<Â^>Z<=ÿ¦ÿ¾ZZ^>h<¦                                   CDEFGHIÿJGHHDKÿUGVQFGRQÿTEOFQÿÿ
                                                                                CDEFGHIÿWEOQXKFMÿLIMNFOPQRSÿTEOFQÿÿ
    d<>Èfg<`ÿk>^Èf=<=Aÿÿ                                                        CDEFGHIÿWEOQXKFMÿUGVQFGRQÿTEOFQÿÿ
    UKIi¤ÉIFHÿEiÿÉKIFGMÊÿËFIMVDIQGEMÌÿaEQÿWPKRGÍKHÿ                             YZ[<>ÿ]^_>Z`Aÿ
    cUcÃIRRKVVGÎDKÿRDGKMQÿVKFÏGRKÌÿaEQÿWPKRGÍKHÿ                                aEMKÿbKPEFQKHÿLSÿcQQEFMKS
    jIMÊOIÊKÿQFIMVDIQGEMÌÿaEQÿWPKRGÍKH
    ;<<ÿYÂZf^h`ÿk>^Èf=<=AÿÚ ÿ                                                   YZ[<>ÿdZ?Z<`ÿefg<h`<=Aÿ
    aEMKÿbKPEFQKHÿLSÿcQQEFMKSÿ                                                  TIDGiEFMGIÿÿ
                                                                                CDEFGHIÿÿ
    k@<?`<ÿh^Z<AÿÐswÿvyyÿ{v~uxqwÿs{wnsqoÿvtxÿvÑvnyv}yxÿrstÿvyyÿvoxoÒÿvq|ÿvq~   jEOGVGIMIÿÿ
    {v~uxqwÿvttvqxuxqwÿuowÿ}xÿvtxx|ÿ{sqÿ}~ÿwmxÿvwwstqx~ÿvq|ÿmnoÓmxt
    ynxqwÿlmxÿÔwvwxÿÕvtÿsrÿlxvoÿnoÿqswÿtxo{sqon}yxÿrstÿ{v~uxqw               k@<?`<ÿh^Z<Aÿlmnoÿnqrstuvwnsqÿnoÿoxyrztx{stwx|ÿ}~ÿ
    vttvqxuxqwoÿ}xwÖxxqÿvqÿvwwstqx~ÿvq|ÿmnoÓmxtÿynxqw                         lxvoÿvwwstqx~oÿttxqwÿynxqoxÿstÿv|unwwvqxÿ
                                                                                owvwoÿvqÿsqy~ÿ}xÿxtwnx|ÿ}~ÿwmxÿv{{ts{tnvwxÿ
                                                                                stwÿstÿynxqonqÿxqwnw~
6611687!7 "#1$18#%768"#&58"6'((78)68#%768'1*6#*"81$8#!8+8"6 1$8#!8+8"6 +867%"#) 67, 012
012312420                    Case 20-10343-LSS5676
                                                 8ÿ7ÿ2029-2
                                                 Doc  ÿ87ÿÿÿFiled
                                                                    ÿ7802/03/21
                                                                            ÿÿÿÿ7ÿPage
                                                                                            7 5 of 18
    -./0123ÿ56327620ÿ89919:63;0<ÿ
    =>?@ÿB@C>DE@FÿGHÿIEE>D?@H
    JKLÿNOPQQJ
     R;S..Tÿ
     U02/00ÿ06/30V
     WXYZ[>D?ZXÿ\@]E@D?ÿ^_`>>Yÿ>[ÿaXbÿÿ
     c>_E>Dÿ>[ÿdeDZ]CDeF@?_@fdeDZ]ÿc>_E>Dÿgdhchi
     j/6V76:1.3ÿU6:0 ÿklfmkkn
     o?Zp@D]ZEHÿ>[ÿqZXrZÿÿ
     qX]E@Dÿ>[ÿaXb]
     j/6V76:1.3ÿU6:0 ÿklfmkks

    tuvJwOÿxwNOwtJwyKz{ÿPwN|Qz{
    N}~}ÿÿ|~
    =>ÿe YZ_ÿcZ]_ZCYZ?XDHÿZ]E>DH
    Q}ÿN}~}
    =>?@ÿB@C>DE@FÿGHÿIEE>D?@H


    ^X?_EZ>?]ÿE`XEÿZ?FZ_XE@ÿXÿeFr@?EÿZ]ÿ>?ÿXCC@XYÿXD@ÿ]EZYYÿZ?ÿ@[[@_EÿeEÿXD@ÿ?>Eÿ?XYÿX?Fÿ]e @_EÿE>ÿ_`X?@hÿ>ÿD@e@]EÿXÿ_>CHÿ>[ÿXÿFZ]_ZCYZ?XDHÿeFr@?EÿE`XEÿZ]ÿ?>E
    XpXZYXY@ÿ>?YZ?@ÿ>Dÿ[>Dÿr>D@ÿZ?[>DrXEZ>?ÿX>eEÿXÿ]C@_Z_ÿFZ]_ZCYZ?XDHÿ]X?_EZ>?ÿYZ]E@FÿX>p@ÿCY@X]@ÿ_>?EX_EÿE`@ÿ[_@ÿ>[ÿE`@ÿ_`Z@[ÿcZ]_ZCYZ?XDHÿW>e?]@YÿXEÿgi
    h
    `@ÿ@X]ÿIEE>D?@HÿD>Y@ÿCD>pZF@]ÿX]Z_ÿZ?[>DrXEZ>?ÿX>eEÿIEE>D?@H]ÿYZ_@?]@FÿE>ÿCDX_EZ_@ÿZ?ÿ@X]hÿIEE>D?@HÿCD>Y@ÿZ?[>DrXEZ>?ÿZ]ÿCD>pZF@FÿX]ÿXÿCe YZ_ÿ]@DpZ_@ÿH
    E`@ÿ^EXE@ÿGXDÿ>[ÿ@X]ÿX]ÿ>eEYZ?@FÿZ?ÿ^@_EZ>?ÿnhnnÿ>[ÿE`@ÿ@X]ÿ>p@D?r@?EÿW>F@hÿ`@ÿZ?[>DrXEZ>?ÿ_>?EXZ?@Fÿ̀@D@Z?ÿZ]ÿCD>pZF@FÿX]ÿZ]ÿbZE`ÿ?>ÿbXDDX?EHÿ>[ÿX?H
    Z?Fÿ@CD@]]ÿ>DÿZrCYZ@Fhÿ=@ZE`@DÿE`@ÿ^EXE@ÿGXDÿ>[ÿ@X]ÿ?>DÿZE]ÿG>XDFÿ>[ÿcZD@_E>D]ÿ?>DÿX?Hÿ@rCY>H@@ÿE`@D@>[ÿrXHÿ@ÿ̀@YFÿD@]C>?]ZY@ÿ[>DÿE`@ÿX__eDX_Hÿ>[ÿE`@ÿFXEXh
    qe_`ÿ>[ÿE`@ÿZ?[>DrXEZ>?ÿ̀X]ÿ@@?ÿCD>pZF@FÿHÿE`@ÿXEE>D?@HÿX?FÿZ]ÿD@eZD@FÿE>ÿ@ÿD@pZ@b@FÿX?FÿeCFXE@FÿHÿE`@ÿXEE>D?@HÿX??eXYYHhÿ`@ÿZ?[>DrXEZ>?ÿ?>E@FÿbZE`ÿX?
    X]E@DZ]ÿgiÿZ]ÿCD>pZF@FÿHÿE`@ÿ^EXE@ÿGXDÿ>[ÿ@X]hÿI__@]]ÿE>ÿE`Z]ÿ]ZE@ÿZ]ÿXeE`>DZ@Fÿ[>DÿCe YZ_ÿe]@ÿ>?YHhÿI?Hÿe?XeE`>DZ@Fÿe]@ÿ>[ÿE`Z]ÿ]H]E@rÿZ]ÿ]e @_EÿE>ÿ>E`ÿ_ZpZY
    X?Fÿ_DZrZ?XYÿC@?XYEZ@]hÿ`Z]ÿF>@]ÿ?>Eÿ_>?]EZEeE@ÿXÿ_@DEZ@FÿYXbH@DÿD@[@DDXYÿ]@DpZ_@hÿÿ




6611687!7 "#1$18#%768"#&58"6'((78)68#%768'1*6#*"81$8#!8+8"6 1$8#!8+8"6 +867%"#) 67, 212
Case 20-10343-LSS   Doc 2029-2   Filed 02/03/21   Page 6 of 18




         EXHIBIT 2
                       Case 20-10343-LSS                        Doc 2029-2            Filed 02/03/21       Page 7 of 18




All Virtual O ces > Texas > Dallas > 3626 North Hall Street (Two Oak Lawn)
                                                                                                                               Click Here to Sign-up
Virtual O ce Dallas, TX



           Opus Virtual O ces Dallas




  Virtual o ce Dallas Location                                       All Virtual O ce Services Below for only $99/month
                                                All for
  3626 North Hall Street (Two Oak Lawn), Ste 610                     ✓ Live Receptionist Answering Calls   ✓ Voice Mail Converted to Email
  Dallas, TX 75219                           $99 /month              ✓ Corporate Mailing Address           ✓ Faxes Converted to Email
  (214) 932-9906                                                     ✓ Company Phone Number                ✓ Discounted meeting room time available
                                               All inclusive
                                                                     ✓ Company Fax Number                  ✓ Free Mail Scanning
   See on map                                                        ✓ Premium Call Transferring (Call
                                           NO SMALL PRINT
                                                                     Forwarding)                             Choose this location




    Our premium Dallas o ce space is located at 3626 North Hall                    Virtual O ce Reviews
    Street (Two Oak Lawn), Ste 610, Dallas, TX 75219.

    In addition to the features of the classic Opus Virtual O ces                                                  Very e cient and a ordable. The
    solution such as live receptionist call answer, corporate mailing                                                  get is absolutely amazing and
    address, voice mail converted to email, faxes converted to                                                     personalized too. We are really ve
    email and premium call transferring (call forwarding) this
    premium location o ers optional hourly access to
    professionally sta ed conference room facilities for those
    important face to face meetings. That’s right, with a quick                                                  Michael Davis, Internet Marketing, Fort
    phone call use of a luxuriously appointed meeting room for a                                                                          FL
    fraction of the price of maintaining a dedicated o ce space.




                                 Why choose Opus VO for your Virtual O ce
                 “9 out of 10 small businesses go out of business due to high rent costs and employee overhead.” ~ NY Post

  Sign up for an Opus Virtual O ce today and reap the bene ts every entrepreneur is raving about Grow your business, while
  increasing exibility Operate from anywhere, while re ecting a corporate presence, using our prestigious address locations
  without the prestigious rent Lower your overhead, while having access to a larger talent pool and increasing cash ow by access
  new and local markets




  POPULAR PREMIUM LOCATIONS              RESOURCES                                 POPULAR CITIES                  FOLLOW US



  Premium Virtual O ce                   A liate Program                           Atlanta
  Atlanta                                Privacy Policy                            Beverly Hills
  Beverly Hills                          Terms Of Use                              Boca Raton
  Boca Raton                             Customer Support                          Chicago
  Chicago                                Blog                                      Dallas
  Dallas                                 Answering Service                         Fort Lauderdale
  Delaware                               Partners                                  Houston
  Fort Lauderdale                        Is It For Me?                             Los Angeles                     Click here to contact us
  Houston                                                                          Miami
  Los Angeles                                                                      New York
  Miami                                                                            Tampa
  New York                                                                         Wilmington
  Tampa

                                                                                                                          Opus Virtual o ces
                                                                                                                               ★★★★★
                                                                                                                      4.7 out of 5 based on 103
                                                                                                                      reviews on ekomi-us.com.




                                                               Copyright 2021 Opus Virtual O ces
Case 20-10343-LSS   Doc 2029-2   Filed 02/03/21   Page 8 of 18




         EXHIBIT 3
SEC.gov | EDGAR Full Text Search
                                                     Case 20-10343-LSS           Doc 2029-2        Filed 02/03/21   Page 9 of 18




              SEC.gov




             EDGAR




           FAQ

           Other search tools




                                   Document word or phrase             ??


                                    "ichor consulting"
                                   Company name, ticker, CIK number or individual's name

                                    Company name, ticker, CIK number or individual's name

                                   Filing category                                       Browse filing types

                                      View all
                                                 

https://www.sec.gov/edgar/search/#/q=%2522ichor%2520consulting%2522&dateRange=10y[2/1/2021 11:52:48 AM]
SEC.gov | EDGAR Full Text Search
                                                Case 20-10343-LSS                   Doc 2029-2      Filed 02/03/21         Page 10 of 18
                                   Filed date range

                                    Last
                                     Last 1010 years
                                             years

                                   Filed from

                                    2011-02-01

                                   Filed to

                                    2021-02-01

                                    Principalexecutive
                                   Principal  executiveoffices
                                                        officesinin

                                      ??

                                      View all
                                                 


                                              - less search options


                                           SEARCH
                                            SEARCH          Clear
                                                             Clear allall




                                                                     No results found for your search!


                                                     Accessibility    Budget & Performance       Careers     Contact     Contracts      Data     FOIA
                                              Inspector General      Investor.gov     No FEAR Act & EEO Data       Ombudsman         Plain Writing   Privacy
                                            Related Sites     Site Map      USA.gov      Votes    Vulnerability Disclosure Policy    Whistleblower Protection




https://www.sec.gov/edgar/search/#/q=%2522ichor%2520consulting%2522&dateRange=10y[2/1/2021 11:52:48 AM]
SEC.gov | EDGAR Full Text Search
                                                  Case 20-10343-LSS             Doc 2029-2        Filed 02/03/21   Page 11 of 18




https://www.sec.gov/edgar/search/#/q=%2522ichor%2520consulting%2522&dateRange=10y[2/1/2021 11:52:48 AM]
Case 20-10343-LSS   Doc 2029-2   Filed 02/03/21   Page 12 of 18




          EXHIBIT 4
          Case 20-10343-LSS               Doc 2029-2           Filed 02/03/21            Page 13 of 18




From: Schiavoni, Tancred <tschiavoni@omm.com>
Sent: Wednesday, January 6, 2021 3:54 PM
To: Boelter, Jessica <jessica.boelter@whitecase.com>
Cc: Schiavoni, Tancred <tschiavoni@omm.com>
Subject: FW: [0705810-00073] Boy Scouts of America (Doc# 1903, Bankr. D. Del. 1:20-bk-10343)

What can you tell us about Ichor Consulting, LLC and how it represents claimants?

From: ECFdocuments@pacerpro.com <ECFdocuments@pacerpro.com>
Sent: Wednesday, January 6, 2021 1:43 PM
To: Schneider, Brandon D. <bschneider@omm.com>; Schiavoni, Tancred <tschiavoni@omm.com>;
PACER <pacer@omm.com>; Kirschenbaum, Andrew <akirschenbaum@omm.com>; Panchok-Berry,
Janine <jpanchok-berry@omm.com>; PacerPro - OMMNI <pacerpro-ommnilink@omm.com>
Subject: [0705810-00073] Boy Scouts of America (Doc# 1903, Bankr. D. Del. 1:20-bk-10343)


[EXTERNAL MESSAGE]



    Boy Scouts of America
    Docket entry number: 1903
    Notice of Appearance. Filed by Abuse Victims. (Edwards, John) (Entered:
    01/06/2021)
    Date entered: 2021-01-06

                                                  VIEW CASE
                                      https://app.pacerpro.com/cases/12273178



               Sent from PacerPro, the fastest and most insightful way to access federal court records.
                                Questions? sales@pacerpro.com or (415) 890-4958
Case 20-10343-LSS   Doc 2029-2   Filed 02/03/21   Page 14 of 18




          EXHIBIT 5
           Case 20-10343-LSS
    Case 15-30125             Doc
                   Doc 984 Filed   2029-2 Entered
                                 02/27/17  Filed 02/03/21
                                                   02/27/17Page 15 of 18
                                                            12:14:03  Desc Main
                             Document     Page 1 of 2




                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MINNESOTA


  In re:
                                                                                    BKY 15-30125
  The Archdiocese of Saint Paul and
  Minneapolis,
                                                                                        Chapter 11
                                   Debtor.


                                                  ORDER



             This case is before the court on the debtor’s motion for an order requiring compliance

  with Rule 2019 of the Federal Rules of Bankruptcy Procedure.

             Based on the motion and file,

              IT IS ORDERED:

             On or before March 9, 2017, Jeff Anderson and Associates, P.A., shall comply with the

  provisions of Federal Rule of Bankruptcy Procedure 2019 by filing a

  verified disclosure containing the following:

             A.         A complete copy of each form of retainer agreement, fee agreement,

  engagement agreement, referral agreement and all other applicable agreements authorizing the

  Anderson Firm to act on behalf of a creditor in this case or providing in any way for the payment

  of the Anderson Firm’s fees and costs, including all amendments and modification to any such

  agreements. The Anderson Firm shall provide exemplar copies of each version of the actual

  signed agreements entered into with creditors in this case. The Anderson Firm may redact the

  personally identifying information of those creditor clients from such agreements but may not


NOTICE OF ELECTRONIC ENTRY AND
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on 02/27/2017            1
Lori Vosejpka, Clerk, by LH
        Case 20-10343-LSS
 Case 15-30125             Doc
                Doc 984 Filed   2029-2 Entered
                              02/27/17  Filed 02/03/21
                                                02/27/17Page 16 of 18
                                                         12:14:03  Desc Main
                          Document     Page 2 of 2


redact any other information. The disclosure shall further set forth by claimant number which

exemplar agreements apply to each client.

       B.     All other information and disclosures required by Fed. R. Bankr. P. 2019.



Dated: February 27, 2017                     __________________________________________
                                            /e/ Robert J. Kressel
                                             Robert J. Kressel
                                             United States Bankruptcy Judge




                                               2
Case 20-10343-LSS   Doc 2029-2   Filed 02/03/21   Page 17 of 18




          EXHIBIT 6
              Case 20-10343-LSS                   Doc 2029-2             Filed 02/03/21             Page 18 of 18



O’Melveny & Myers LLP                T: +1 212 326 2000                                                        File Number:
Times Square Tower                   F: +1 212 326 2061
7 Times Square                       omm.com
New York, NY 10036-6537




                                                                                                               Gary Svirsky
January 26, 2021                                                                                               D: +1 212 326 4305
                                                                                                               gsvirsky@omm.com
VIA EMAIL

J. Chad Edwards
Ichor Consulting, LLC
3626 N. Hall St. (Two Oak Lawn), Ste. 610
Dallas, TX 75219

Re:      In re Boy Scouts of America, No. 20-10343

Dear Mr. Edwards:

We are writing to request that you submit a verified Rule 2019 statement in the above captioned
case, providing the information required by the Rule. It should include a list of your clients.

Thank you.

Sincerely,


/s/ Gary Svirsky


Gary Svirsky
O’MELVENY & MYERS LLP




                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
